May 24, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                    TCHEWAM "LILY" MUKWANGE, Appellant

NO. 14-12-00442-CV                      V.

                            PUBLIC STORAGE, Appellee
                              ____________________

      Today the Court heard appellant=s motion to dismiss the appeal from the order
signed by the court below on May 2, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
TCHEWAM "LILY" MUKWANGE.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.